Citation Nr: 1426516	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-06 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota 


THE ISSUES

1.  Entitlement to reimbursement of unauthorized medical expenses incurred on October 17, 2012, at the Stevens Community Medical Center in Morris, Minnesota.  

2.  Entitlement to reimbursement of unauthorized medical expenses incurred between October 18, 2012, and October 24, 2012, at the St. Cloud Hospital in St. Cloud, Minnesota.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from August 16, 1948, to July 23, 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) St. Cloud VA Healthcare System in St. Cloud, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Unauthorized medical services received at the Stevens Community Medical Center in Morris, Minnesota, on October 17, 2012, were for treatment of medical conditions not associated with a service-connected disability.  

2.  Unauthorized medical services received at the at the St. Cloud Hospital in St. Cloud, Minnesota, from October 18, 2012, through October 24, 2012, were for treatment of medical conditions not associated with a service-connected disability.  

3.  The above expenses were not rendered in a medical emergency of such nature that a reasonable person would have concluded that delay would have been hazardous to life or health.  









CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for the cost of unauthorized private hospitalization and treatment received at the Stevens Community Medical Center in Morris, Minnesota, on October 17, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.102, 17.1000-17.1002 (2013).  

2.  The criteria for payment or reimbursement for the cost of unauthorized private hospitalization and treatment received at the St. Cloud Hospital in St. Cloud, Minnesota, from October 18, 2012, through October 24, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.102, 17.1000-17.1002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court further determined that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1725, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  VA complied with these provisions in this case.  

In January 2011, the Veteran was notified as to why his claim was denied.  Although brief, the Veteran's subsequent comments have been responsive and he can reasonably be expected to understand what is needed.  Medrano v. Nicholson, 21 Vet. App. 165 (2007).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  All records pertaining to the treatment at issue have been obtained.  Consequently, the duty to notify and assist has been met.  

Analysis

The Veteran contends that he is entitled to reimbursement for unauthorized medical expenses incurred on October 17, 2012, and through October 18, 2012, through October 24, 2012.  However, as discussed below, none of this treatment was related to a service-connected disability and none of this treatment was related to a medical emergency of such nature that delay would have been hazardous to life or health.  As such, reimbursement of unauthorized medical expenses for the previously noted dates is not warranted.  

Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For non-service connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.  

All three of the above statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

The record reflects that the Veteran is service-connected for asbestosis (rated as 30 percent disabling) and a pilonidal cyst (rated as 10 percent disabling).  On October 17, 2012, the Veteran was taken to the Stevens Community Medical Center by ambulance with complaints of chest pain on the left side.  The Veteran was subsequently transferred to St. Cloud Hospital that same day.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these condition would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.  

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

In the present case, the Board finds that the Veteran's claim fails because none of the Veteran's treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The record reflects that the Veteran was taken to Stevens Community Medical Center on October 17, 2012, by ambulance due to chest pain.  It was noted that the Veteran had been experiencing this pain for the past three to four days.  It was noted that it seemed to be associated with some shortness of breath, but there was no nausea, vomiting or diaphoresis associated with it.  It was described as a dull aching pain that had worsened quite a bit that morning.  The initial impression was left-sided chest pain (atypical), hyperbilirubinemia and shortness of breath.  The Veteran was subsequently transferred to St. Cloud Hospital the same day.  

According to an October 24, 2012, discharge summary from St. Cloud Hospital, the Veteran was an unreliable historian.  The Veteran reported that he was taken to the emergency room for abdominal pain.  However, the admitting physician mentioned chest pain.  The Veteran also denied falling, but it was noted that the ambulance was called in the first place because the Veteran had fallen at his home.  The Veteran did later admit to having chest pain upon admission and it was again noted that this pain was present for the prior three to four days.  The discharge diagnosis was subacute pulmonary embolism, gallstone pancreatitis, symptomatic choledocholithiasis, systemic inflammatory response syndrome, generalized deconditioning and left posterior tibial vein deep venous thrombosis.  

In January 2014, the Board requested a medical opinion to determine whether the Veteran's symptoms were associated with a service-connected disability.  In February 2014, an opinion was prepared by the Chief Physician of the Pulmonary/Critical Care Section of the VA Medical Center (VAMC) in Durham, North Carolina.  The author of this opinion was also an associate professor at the Duke University Medical Center.  The physician discussed the medical evidence of record in detail and opined that it was not likely that the Veteran's service-connected asbestosis contributed in any way to his clinical presentation.  The physician explained that the Veteran's symptoms of chest pain and shortness of breath on October 17, 2012, were determined to be secondary to gallstone pancreatitis and/or pulmonary embolus.  It was also not likely that the Veteran's pulmonary emboli were caused by or aggravated by his service-connected asbestosis.  In offering this opinion, the physician reviewed the articles submitted by the Veteran in support of his claim.  It was noted that two of these articles outlined associations between mesothelioma and pulmonary thromboembolic disease.  This was noted to be an association common to many types of malignancies.  While asbestos exposure was a risk factor for development of mesothelioma, this was noted to be a distinct diagnosis that was not present here.  Furthermore, asbestos related pleural plaques and asbestosis did not predispose an individual to thromboembolic disease.  Finally, the physician addressed the Veteran's other source (from a website called mesotheliomaus.net).  However, the physician noted that this was authored by an individual without expertise in pulmonary medicine or asbestos related disease, consistent with a disclaimer on the website.  

The above evidence demonstrates that the Veteran did not seek treatment for a condition associated with a service-connected disability.  According to the physician that authored the above report, there was no association between the Veteran's symptomatology or his pulmonary emboli.  Furthermore, the evidence demonstrates that the Veteran was not seeking treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This is evidenced by the fact that the Veteran had already been experiencing chest pain for the previous three to four days, yet felt that immediate medical attention was not required.  Finally, VA has received no evidence to demonstrate that a VA healthcare facility was not feasibly available during the multiple days that the Veteran was suffering from chest pain.  As such, the criterion laid out at 38 C.F.R. § 17.1002 are not satisfied, and the preponderance of the evidence of record demonstrates that reimbursement for unauthorized medical expenses is not warranted.  

As a final matter, the Board has reviewed the research materials submitted by the Veteran regarding thromboembolic events in mesothelioma, pulmonary emboli and mesothelioma and the Internet article regarding mesothelioma.  However, as noted by the physician in February 2013, mesothelioma is a distinct diagnosis that is not present in this case.  Furthermore, the Internet source was prepared by an individual without expertise in pulmonary medicine.  Therefore, this information is not probative.  


ORDER

The claim of entitlement to reimbursement of unauthorized medical expenses incurred on October 17, 2012, at the Stevens Community Medical Center in Morris, Minnesota, is denied.  

The claim of entitlement to reimbursement of unauthorized medical expenses incurred between October 18, 2012, and October 24, 2012, at the St. Cloud Hospital in St. Cloud, Minnesota, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


